Exhibit 10.2


SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made
and entered into as of February 15, 2017, by and between Cardiovascular Systems,
Inc., a Delaware corporation (“Seller”), and Krishna Holdings, LLC, a Minnesota
limited liability company and its assigns (“Purchaser”).
RECITALS:
A.Purchaser and Seller are parties to that certain Purchase and Sale Agreement
dated as of December 29, 2016, as amended by that certain First Amendment to
Purchase Agreement dated February 2, 2017 (collectively the “Purchase
Agreement”).
B.    Purchaser and Seller desire to amend the Purchase Agreement to extend the
expiration of the Inspection Period.
AGREEMENTS:
NOW, THEREFORE, in consideration of the foregoing Recitals, which, by this
reference thereto, are hereby incorporated into the body of this Amendment, and
for other good, fair and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
1.    Defined Terms. Capitalized terms utilized in this Amendment and not
separately defined herein shall have the meanings ascribed to them in the
Purchase Agreement.
2.    Extension of Expiration of Inspection Period. The definition of Inspection
Period in Section 5.03 is hereby amended by deleting the expiration date of
"February 15, 2017," and replacing it with "February 22, 2017."
3.    Miscellaneous. Except as expressly set forth in this Amendment, the
Purchase Agreement remains unmodified and in full force and effect. The
provisions of this Amendment inure to the benefit of Purchaser and Seller and
shall be binding on their successors and assigns.
4.    Counterparts. This Amendment may be executed in counterparts which taken
together shall be considered one and the same instrument. Such counterparts may
be evidenced by facsimile or electronic (PDF) signature pages.
IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment as of the
date first above written.




--------------------------------------------------------------------------------






SELLER:
Cardiovascular Systems, Inc.


By:    _/s/ Jeffrey S. Points___________


Name:    __Jeffrey S. Points____________


Title:    _Corporate Controller & Treasurer




PURCHASER:
Krishna Holdings, LLC


By:    _/s/ Ashish Aggarwal __________


Name:    ___ Ashish Aggarwal ___________


Title:    __Chief Manager_______________




